Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on July 18, 2022.

	Examiner’s statement of reasons for allowance for Claims 1-15 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on July 18, 2022 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1, 14 and 15; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “determine a setting of processing by the second detector, the setting being a setting for detecting the second target in the second sensing data, the second sensing data comprises an nth frame, where n is greater than or equal to 2, in a video including images, and the first sensing data comprises an n-mth frame, where m is greater than or equal to 1 and less than n, and the first target and the second target are objects which are of a same type, and (i) have different orientations or postures or (ii) are different parts of a single object respectively in the first sensing data and the second sensing data” in combination with the other limitations of the independent claims.
The dependent claims are allowable due to its dependence to the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666